Citation Nr: 1123959	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-33 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for left knee arthritis, to include as secondary to service-connected disease or injury.

3.  Entitlement to service connection for cervical spine disability.

4.  Entitlement to service connection for left hand numbness.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1993.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2010 rating decision of the VA Regional Office in Augusta, Maine that declined to reopen the claim of entitlement to service connection for a left knee condition and denied service connection for pinched nerve of the cervical spine with left hand numbness.  Service connection for left knee arthritis as secondary to service-connected disease or injury was denied in the statement of the case dated in July 2010.  

The Veteran resides within the jurisdiction of the Columbia, South Carolina VA RO and was afforded a personal hearing in October 2010 before the undersigned Veteran's Law Judge sitting at Columbia.  The transcript is of record.  At the conclusion of the hearing, the appellant appears to have raised the issue of entitlement to service connection for temporomandibular joint disability.  This matter is referred to the RO for clarification and appropriate action.

Following review of the record, the issues of entitlement to service connection for left knee arthritis, to include as secondary to service-connected disease of injury, and service connection for left hand numbness as a separate issue are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  Service connection for a left knee condition was denied in October and November 1994; the Veteran did not file an appeal within one year of the notification of the decision.

2.  Evidence added to the record since the final determination is relevant and probative of the issue of entitlement to service connection for a left knee condition (arthritis).

3.  Degenerative changes and disability of the cervical spine were not manifested in service or within one year of discharge from active duty and are unrelated to service.


CONCLUSIONS OF LAW

1.  The October/November 1994 rating decisions that denied service connection for a left knee condition is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for left knee arthritis has been received since the final determination and the claim is reopened. 38 C.F.R. § 3.156 (2010).

3.  Cervical spine disease was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2010): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA).

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A (a) (2).  Therefore, in view of the Board's favorable decision with respect to the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee condition, further assistance is unnecessary to aid the appellant in substantiating this aspect of the appeal.

As to the claim of entitlement to service connection for cervical spine disability, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.  

Here, the appellant was sent letters in September 2009, October 2009 and February 2010 prior to the initial unfavorable decision on the claim.  The letters informed him of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Notification that includes information pertaining to a disability rating and an effective date for the award if service connection were granted has also been sent to the appellant.  In this case, however, service connection for cervical spine disability is denied.  Therefore, no rating or effective date will be assigned with respect to the claim.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive post service military facility outpatient records have been received and reviewed.  A VA examination pertaining to the cervical spine was performed in June 2010 and is found to be adequate for compensation and pension purposes.  The appellant's statements in the record, as well as the whole of the evidence have been carefully considered.  He presented testimony on personal hearing in October 2010.  During the hearing, the VA Veterans Law Judge advised the appellant as to what was required for a grant of service connection.  A potential evidentiary defect was identified and a suggestion for a cure was addressed.  The actions of the Veterans Law Judge supplement the VCAA and comply with 38 C.F.R. § 3.103 (2010).

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim of entitlement to service connection for cervical spine disability. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); aff had 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  The claim is ready to be considered on the merits.  

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2010).

To establish a right to compensation for a current disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2010).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis and/or and organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).


1.  New and material evidence to reopen the claim of service connection for a left knee condition.  

Factual Background and Legal Analysis

Service connection for a left knee condition was originally denied in October and November 1994.  The Veteran did not file an appeal and this determination is final. See 38 C.F.R. § 20.1103 (2010).  The Board must therefore review all of the evidence submitted since the final disallowance of the claim to determine whether the appellant's claim of service connection should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet. App. 273 (1996).  A claim that is the subject of a final decision can only be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010).  

The appellant attempted to reopen his claim of entitlement to service connection for a left knee condition, to include arthritis, in July 2009.  New evidence is defined in 38 C.F.R. § 3.156(a) (2010) as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the October/November 1994 RO rating decisions that denied service connection for a left knee condition consisted of service treatment records showing that in May and June 1978, the appellant complained of numbness in both legs.  He was admitted in August 1978 and indicated that he had paresthesias in both knees extending to the both great toes with onset subsequent to spinal anesthesia administered for a circumcision procedure in 1977.  No specific left knee complaint, treatment or finding was noted during the Veteran's 20-year period of service.  He received treatment for right knee pain and swelling after playing basketball in December 1989.  In January 1990, a clinic note reflects that he was seen for right knee pain after running with a history of knee injury less than two years before.  When examined in March 1993 for retirement from active duty, the lower extremities were evaluated as normal.  The Veteran denied a knee problem and no left knee defect was noted.  

The Veteran was afforded a VA examination in October 1994.  On general medical examination, he reported several joint problems, including the right knee, but did not refer to left knee symptoms.  It was reported that he had full range of motion of all joints and that no bone or joint abnormality appreciated.  No left knee findings or diagnoses were recorded.  A radiology report at that time reflects that an X-ray for the right knee was requested, but that the report referred to a left knee interpretation consistent with mild osteoarthritic changes.  

By rating actions dated in October and November 1994, service connection for a left knee condition was denied.  Service connection for mild degenerative arthritis of the right knee was granted.  

The Veteran attempted to reopen the claim of entitlement to service connection for left knee arthritis in July 2009.  

Evidence added to the record following the October/November 1994 denial of the claim of service connection for a left knee condition consists of private clinical records from Carolina Pines Regional Medical Center indicating that the appellant underwent right total knee replacement in July 2008 for right knee degenerative arthritis.  On 12-month follow-up in July 2009, it was noted that he had some discomfort in the left knee.  It was reported that an X-ray of the left knee disclosed a two-millimeter joint space and moderate arthritis, but that alignment was excellent.  In the assessment, it was determined that because of the left knee, there was 20 percent lower extremity impairment that was equivalent to eight percent whole body impairment according to American Medical Association guidelines.  

A copy of the October 1994 radiology report showing left knee findings with a right knee designation was also submitted into evidence.  

The Veteran underwent a VA joints examination in July 2010 and reported that his left knee began hurting in service after he slid onto base while playing softball in 1979 or 1980.  He stated that he skinned the left knee but was able to finish the game and did not seek medical attention although he limped for a few days.  The appellant related that the knee really began to hurt in 1989, and that he complained of pain in both knees but that examiners always referred to the right knee.  

On physical examination of the left knee, range of motion was from zero to 130 degrees.  No other abnormal findings were elicited.  It was reported that radiographs of the left knee taken on that occasion disclosed mild spurring of the tibial spines and some mild narrowing of the joint intervals medially and laterally with some mild patellofemoral changes.  A diagnosis of mild degenerative joint disease, left knee, was rendered.  The examiner commented that although the Veteran noted in his history that there might have been documents indicating a left knee condition on exit interview from service, "I am not able to find these in his C-file today."  It was added that "If there was evidence that his left knee condition began in service, it may be that this is a service-connected condition..."

The Veteran presented testimony on personal hearing in October 2010 to the effect that he participated in a number of sports in which he injured the left knee but none was serious enough to seek medical attention.  He stated that within one year of discharge from service, it was discovered that there was something wrong with the left knee.  He related that he had pain in both knees at service discharge, and indicated that in paperwork he submitted prior to post service VA examination, he identified both right and left knee symptoms. 

The Board has carefully reviewed the record and finds that the provisions of 38 C.F.R. § 3.156 are applicable in this matter.  The record reflects that X-ray studies performed on VA examination in 1994 appear to be inconsistent as evidenced by a request for a right knee study and results reported for the left knee.  The Board observes that service connection for the right knee was granted and appears to have been based on the results of that X-ray study.  There was no indication that the left knee was otherwise examined, and no diagnosis appears following clinical evaluation.  As best as can be determined, it was the position of the AOJ that a left knee disorder was not shown in service or post-service.  Rather, it was determined that the X-ray referenced the right rather than the left knee.

Since the attempt to reopen the claim in July 2009, evidence has been submitted that includes the Veteran's statements and testimony attesting to left knee injury and complaints in service and at service discharge.  Private and VA clinical evidence has been received in which left knee symptoms and disability have been noted, and degenerative changes have been diagnosed.  This information was not of record at the time of the prior denial.  Stated differently, at the time of the prior determination, the AOJ determined that there was no current disability.  At least one evidentiary defect has been cured.  The Board thus finds that such evidence is new and material and serves as a basis to reopen and reconsider the claim of entitlement of service connection for left knee disability under 38 C.F.R. § 3.156.  As such, the claim of entitlement to service connection is reopened.  

2.  Cervical spine disability

Factual Background

The Veteran's service treatment records do not refer to complaints pertaining to the neck/cervical spine.  On retirement examination in March 1993, an X-ray of the chest was obtained that disclosed findings that included very mild curvature of the lower cervical and upper thoracic spine concave to the right.  The spine and musculoskeletal system were evaluated as normal.  

Post service, the Veteran filed claims of service connection for various conditions in July 1994, including the back, but did not mention the neck.  On VA general medical examination in October 1994, the neck was reported to be supple without masses.  It was reported that he had full range of motion of all joints with no bone or joint abnormality.  On special VA joints examination at that time, the appellant stated that he had a history of low back pain and stiffness but denied radiation to the extremities.  Mechanical low back pain was diagnosed.  Degenerative disc disease at L3-L4, L4-L5 and L5-S1 was shown on X-ray.  

By rating action dated in October 1994, service connection for degenerative disc disease of the lumbosacral spine was granted.  

A claim of entitlement to service connection for pinched nerve/nerve damage of the neck with numbness of the left hand was received in July 2009.  

Records from Moncrieff Army Community Hospital dated in May 2003 reflect that the Veteran was seen for recurring pain from cervical fibers of the left trapezius radiating down to the ulnar side of the left upper extremity with numbness of the last three digits of the left hand.  Magnetic resonance imaging of the cervical spine was performed that was interpreted as showing generalized degenerative disc disease involving essentially the entire cervical spine manifested by disk narrowing, and posterior bulge at each level, most advanced at C5-C6 and C6-C7, with mild central canal stenosis and mild neural foraminal narrowing most advanced at C-5-C6 and C6-C7, the left more than the right.  The Veteran was afforded a physical examination at Florence Neurosurgery and Spine in July 2003 with a chief complaint of numbness in the left hand little finger with extreme pain, now improved.  Diagnoses following examination included cervical spondylosis, possible radiculopathy less likely, and possible left tardy ulnar palsy.  

Clinical records from Carolina Pines Sports Medicine and Rehabilitation reflect that the Veteran was seen in July 2003 with complaints of the onset of neck pain with left upper extremity neuropathy in May 2003.  He stated that he was lifting weights when he noticed a 'strain' and said that when he woke up the next morning, he had numbness in three digits of the left hand and soreness in the left shoulder blade region.  He also reported pain in the palm region of the left hand.  It was reported that according to the Veteran, there was disc protrusion present on magnetic resonance imaging at the level of C6-7.  

Records from McLeod Regional Medical Center dated in August 2003 contains the results of CAT scan showing mild left paracentral disc protrusion at C7-T1, broad diffuse disc bulge at C4/5, and left paracentral posterior osteophyte at C5/6.  The appellant underwent C7-T1 anterior cervical discectomy, arthrodesis at C6-7 and anterior cervical plating in December 2004 for pre and postoperative diagnoses of C7-T1 left neural foraminal encroachment, left C7-T1 radiculopathy.  

The Veteran was afforded a VA spine examination in July 2010.  It was reported that he dated the onset of neck difficulty to 2000.  He related that he recalled no neck injury, symptoms or problems while on active duty or thereafter, or that he presented to sick call for his neck.  The appellant related that he did not currently experience significant neck pain but did have stiffness.  It was noted that he had been treated surgically in 2004 with neck fusion and graft placement.  Following examination, diagnoses of cervical spondylosis and cervical degenerative disc disease with some evidence of left cervical radiculopathy were rendered.  The examiner stated that "In my opinion, it is less likely than not that the Veteran's present neck problems are related to his service-connected degenerative joint disease of the knee and back.  My rationale is that the degenerative joint disease has occurred in relatively remote areas of the body apart from the neck.  There appears to be no evidence for a primary degenerative arthritic process in the neck related to service.  It should be noted that degenerative joint disease tends to occur in a more localized fashion affecting individual joints, and is not considered to be a systemic destructive process such as the inflammatory arthritides are."  

The Veteran presented testimony on personal hearing in October 2010 to the effect that there was a finding of cervical spine curvature on X-ray in service that was emblematic of a degenerative process for which service connection is warranted.

Legal Analysis

The Board has carefully reviewed the evidence but finds that service connection for a cervical spine disability is not warranted.  In testimony in the record, the Veteran has stated that inservice evidence of cervical spine curvature led to degenerative changes he now has.  However, there is nothing in the service clinical data or the post service record that supports this assertion.  The Board observes that the available evidence first reflects degenerative changes of the cervical spine in 2003, 10 years after discharge from active duty.  At that time, documentation records the Veteran's history of injury during weightlifting, and subsequent cervical symptomatology leading to surgery.  Nothing in the extensive private records from 2003 or VA clinical evidence dating from 1994 suggests cervical spine disability deriving from service.  When examined for VA compensation purposes in October 1994, the neck was reported to be supple without masses.  The appellant had full range of motion of all joints, and no bone or joint abnormality was noted.  There is no reliable post service evidence of degenerative changes of the cervical spine within one year of discharge from active duty.  The Board points out that it is significant that when the Veteran filed claims for service connection in 1994, he did not indicate that he had a problem with the neck.

The Veteran is competent to report that he has cervical pain and when that pain started.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report that that he or she notices symptoms as such come through one of the senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, competence and credibility are different matters.  In this instance, the etiology of current cervical spine disability and whether it is related to spine curvature in service requires specialized training for a determination as to its causation, and is therefore not susceptible of lay opinion.  The Veteran's opinion that an incidental finding of cervical spine curvature automatically evolved into a degenerative process is not probative.  In this regard, a medical professional has greater skill.  

The Board points out that nowhere in the extensive private clinical records has any medical professional attributed current cervical spine disorders to spine curvature in service or to a service-connected disability.  When examined by VA in 2010, the examiner found that it was less likely than not that the Veteran's neck problems were related to service or service-connected degenerative joint disease of the knee and back and provided cogent rationale for this opinion as delineated above.  The Board thus finds that there is no probative evidence in the record indicating that cervical spine disability is related to service or is secondary to service-connected disability.  

The Board points out that even if we accept that the Veteran is competent to relate current cervical spine disability to service, or a service-connected disability, a bare statement without any underlying support or substantiation for that belief is too nonspecific and vague to reach a conclusion based on sound principles.  The clinical observations and interpretation of the findings by a skilled professional with clinical expertise are far more probative in establishing a relationship than lay assertion in this instance.  

Under the circumstances, the Board concludes that there is no reliable and probative evidence indicating that the Veteran's current cervical spine disorders, most recently diagnosed as cervical spondylosis and cervical degenerative disc disease with left cervical radiculopathy are related to service or to any finding therein.  Furthermore, there is no proof of organic disease of the nervous system (disc disease) within one year of retirement from service.  The Board thus finds that the preponderance of the evidence is against the claim and service connection for cervical spine disability must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990)


ORDER

The application to reopen the claim of entitlement to service connection for a left knee condition, arthritis, is granted.

Service connection for cervical spine disability is denied.  

REMAND

The Board finds that further assistance to the Veteran is required in order to comply with the duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).

The Veteran contends that left knee arthritis is related to service or is secondary to service-connected disease or injury.  The Board notes that service treatment records reflect that in May and June 1978, the appellant complained of numbness in both legs.  He was admitted in August 1978 and indicated that he had paresthesias in both knees extending to the both great toes with onset subsequent to spinal anesthesia administered for a circumcision procedure in 1977.  In view of the VA examiner's statement in July 2010 to the effect that if there were evidence that a left knee condition began in service, it might be service-connected, the Veteran should be afforded another examination with a medical opinion that considers the symptoms reported above.  

Additionally, service connection is in effect for disabilities that include right knee arthritis with total knee replacement and degenerative disc disease of the lumbosacral spine.  The record reflects that the appellant was afforded a VA examination in July 2010 and that the examiner opined that current left knee disability was less likely than not related to service or to the service-connected right knee disorder.  

A disability which is proximately due to or the result of a service-connected disease or injury (including the treatment therefore) shall be service connected. 38 C.F.R. § 3.310 (2010).  The Court of Appeals for Veterans Claims (Court) has held that the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.310(a) should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service- connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice- connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

The Board observes that while the July 2010 examiner stated that the left knee disorder was not secondary to or related to the service-connected right knee, this opinion fails to consider whether the claimed disorder is aggravated by the service-connected right knee, or is secondary to or aggravated by the service-connected low back disability.  The report is thus found to be inadequate.  As aggravation of a nonservice-connected disability by a service-connected disability is also part of the criteria under which secondary service connection may be granted, an opinion as to whether the Veteran's left knee has been aggravated by the right knee and/or back must also be obtained.  In view of such, the Board is of the opinion that the Veteran should be afforded another VA examination to clarify whether the left knee condition has been aggravated by right knee disability, and/or is secondary to or has been aggravated by the service-connected degenerative disc disease of the low back.

The Veteran asserts that he has left hand numbness related to service.  Service treatment records disclose that in December 1989, he sought treatment for complaints of pain in the left mid forearm after he fell playing basketball.  Examination of the left arm disclosed gross deformity of the distal radius and ulna.  An X-ray was interpreted as showing a comminuted fracture of the distal ulna and radius with dorsal angulation.  Service treatment records disclose that he was seen in July 1992 and March 1993 with a palpable mass on the volar/radial aspect of the left wrist diagnosed as ganglion cyst.  On the latter occasion, the clinical plan was recorded as aspiration and injection.  It was noted that surgical excision was indicated if it returned. 

The Board observes that the above evidence does not appear to have been considered in conjunction with the claim of service connection for left hand numbness.  Therefore, the Board does not have the requisite information to grant or deny service connection left hand numbness at this time.  The Board is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, the Veteran should be afforded a VA examination to determine whether any current left hand disability or impairment is related to symptoms in service. See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); see also 38 U.S.C.A. § 5103A (d) (1); 38 C.F.R. § 3.159(c) (4) (VA has an affirmative duty to obtain an examination or opinion if the evidence of record does not contain adequate evidence to decide a claim).


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should determine if the X-ray films of October 1994 are available.  If available, an examiner should determine whether the film was taken of the right knee or the left knee.

2.  The AOJ should review the rating decision of November 1994, wherein service connection was granted for degenerative osteoarthritis of the right knee under diagnostic code 5003.  The AOJ should determine whether there was a grant of service connection for a generalized process and whether the left knee arthritis is a subsequent manifestation of an already service-connected disease process.

3.  The AOJ should schedule the appellant for an examination of the left knee.  After reviewing the claims folder and examining the appellant, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that left knee arthritis is secondary to service-connected right knee and/or low back disability, or whether it has been made chronically worse (aggravated) by service-connected right knee and/or low back disorders.  If aggravation is found, the examiner must render an opinion as to the extent of the aggravation and provide a baseline prior to the aggravation.

4.  The Veteran should be scheduled for a VA examination by an appropriate VA examiner to examine the left hand.  The claims folder must be made available to the examiner and clinical findings should be reported in detail.  The examiner should specifically state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that left hand numbness is related to left wrist/hand symptoms in service.  The examination report must include a complete rationale for the opinion and conclusion reached.

5.  After taking any further development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If a benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


